DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-17 in the reply filed on 8/18/2022 is acknowledged.  The traversal is on the ground(s) that the European examiner did not require a restriction.  This is not found persuasive because decisions in the international application are not binding upon the examination of the instant application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/2022.

Specification
The disclosure is objected to because of the following informalities: the specification does not contain a brief description of the drawings.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehrig et al. (WO 2015/039890).
Regarding claims 1-9 and 14-15:  Gehrig et al. teach a composition comprising a ketone resin in combination with a surfactant (page 1, lines 7-8).  Gehrig et al. teach a composition comprising dispersant No. 8, which is a cyclohexanone/formaldehyde/sulfite condensation product and a fatty alkyl sulfate foam, which contains sodium decylsulfate (Example 1; Test 1.4; Table 1).  Gehrig et al. teach that the composition comprises 1.01 to 0.5 wt% of the ketone resin and 0.0.01 to 5% of the fatty alkyl sulfate surfactant (page 9, lines 17-35).
The ranges of Gehrig et al. provide a weight ratio range that overlaps the claimed ranges. 
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 10 and 13:  Gehrig et al. teach adding a rheology modifier (thickener) (page 5, line 22).  It would have been obvious to select the rheology modifier as an additive to the composition of Gehrig et al.  


Claim(s) 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehrig et al. (WO 2015/039890) as applied to claims 1 and 10 above further in view of Hesse et al. (2015/0344368).  
Regarding claims 11-12:  Gehrig et al. teach a rheology modifier and an accelerator (page 5, lines 20-22).
Gehrig et al. fail to teach the claimed rheology modifier.  
However, Hesse et al. teach a viscosity enhancer (rheology modifier) for a gypsum composition [0002] is a polysaccharide derivative that is a cellulose ether with a weight-average molecular weight of more than 1,000,000 g/mol [0353-0354].  Hesse et al. teach adding 0.001 to 1 wt% of the viscosity enhancing agent [0352].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cellulose ether with a weight-average molecular weight of more than 1,000,000 g/mol as taught by Hesse et al. as the rheology modifier in Gehrig et al. to stabilize the composition.  
Regarding claims 16-17:  Gehrig et al. fail to teach a powder or the product by process limitations of claim 17.  
However, Hesse et al. teach spraying drying additives to produce an additive composition for a gypsum composition [0002, 0363, 0384].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to spray dry as taught by Hesse et al. the ketone resin in combination with the surfactant in Gehrig et al. to produce a powdered additive composition for a gypsum composition.  

Claim(s) 1-7, 10-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (2015/0344368) in view of Lei et al. (Cement and Concrete Research 42 (2012) 118-123).  
Regarding claims 1-7, 10-12, 14-15:  Hesse et al. teach a composition comprising a polysaccharide derivative that is a cellulose ether with a weight-average molecular weight of more than 1,000,000 g/mol [0353-0354].  Hesse et al. teach adding 0.001 to 1 wt% of the viscosity enhancing agent [0352].  Hesse et al. teach adding a plasticizer [0358].
Hesse et al. fail to teach the claimed ketone resin.
However, Lei et al. teach adding up to 1% bwoc of the claimed cyclohexanone/formaldehyde/sulfite condensation product as a plasticizer (pages 119-121) in a concrete composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add up to 1% bwoc of the cyclohexanone/formaldehyde/sulfite condensation product as tuaghy by Lei et al. to the composition of Hesse et al. to provide a plasticizer for the composition.  
The amounts taught provide overlapping weight ratios.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 16-17:  Hesse et al. teach a powder that was obtained by co-spray drying the mixture [0363, 0384].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763